DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments filed 01/18/2022 are entered and overcome the rejections/112(f) interpretations on the record. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-19 directed to a coupling unit and a method of providing a surgical apparatus non-elected without traverse.  Accordingly, claims 12-19 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Sopko on 02/14/2022.

The application has been amended as follows: 
Claim 1. A surgical suture apparatus for passing a double-ended surgical needle forwards and backwards, the surgical apparatus comprising: 
a first jaw element, comprising a first needle holder, wherein the first needle holder is arranged to hold a first needle-end of the surgical needle, 

a main body, wherein the first jaw element or a part thereof and the second jaw element or a part thereof are detachably mountable on the main body, 
a needle holder operating device, wherein the needle holder operating device is arranged to operate the first needle holder and the second needle holder to alternately hold the first needle- end by the first needle holder and the second needle-end by the second needle holder, 
wherein the first jaw element or the detachable part thereof and the second jaw element or the detachable part thereof, when mounted on the main body, are movable with respect to each other between a take-over position, wherein the surgical needle can be passed between the first needle holder and the second needle holder, and an open position, wherein the first needle holder and second needle holder are spaced further from each other, and 
a jaw element holder which releasably holds the first jaw element or the detachable part thereof and the second jaw element or the detachable part thereof in a fixed position with respect to the jaw element holder to facilitate coupling of the first jaw element or the detachable part thereof and the second jaw element or the detachable part thereof to the main body, Application No.: 15/738,185 Amendment and Response dated January 18, 2022 Reply to the August 19, 2021 Non-Final Office Action Docket No.: 903-661 PCT/US Page 3 
wherein after coupling of the first jaw element or the detachable part thereof and the second jaw element or the detachable part thereof to the main body, the first jaw element or the detachable part thereof and the second jaw element or the detachable part thereof are configured to be released from the jaw element holder.
Claim 2. The surgical apparatus of claim 1, wherein the surgical apparatus comprises a first coupler configured to detachably couple the 

wherein the coupling recess is configured to receive the coupling extension in a coupling engagement.  
Claim 8. The surgical apparatus of claim 1, wherein the needle holder operating device comprises: 
an operating switch to provide, upon activation of the operating switch, a switch signal, in particular an electrical switch signal, and 
a plurality of actuators configured to be controlled by the switch signal to operate the first needle holder and the second needle holder, 
wherein the operating switch and the plurality of actuators are provided in the main body.  
Claim 10. The surgical apparatus of claim 8, wherein the plurality of actuators comprise a first actuator to operate the first needle holder and a second actuator to operate the second needle holder.  
Claim 11. The surgical apparatus of claim 8, wherein the surgical apparatus comprises a two-position mechanism having a first position in which a needle-end may be held by the first needle holder, and a second position in which a needle-end may be held by the second needle holder, wherein at least one actuator of the  plurality of actuators is configured to actuate the two-position mechanism.
Claims 12-19 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1-6 and 8-11, the allowable subject matter is in the context of the entire claim. The specific limitation of 
“a jaw element holder which releasably holds the first and second jaw element in a fixed position to facilitate coupling of the first and second jaw element to the main body, Application No.: 15/738,185 Amendment and Response dated January 18, 2022 Reply to the August 19, 2021 Non-Final Office Action Docket No.: 903-661 PCT/US 
Page 3wherein after coupling of the first and second jaw element to the main body, the first and second jaw element are configured to be released from the jaw element holder” is novel in the art. The closest prior art of Jennings (US Patent 5,735,862) in view of Smith (US Patent 2,601,564); and Hamilton (US PGPub 2015/0127025) disclose a surgical suture apparatus as cited in the Non-Final Office Action mailed 08/19/2021, but are all silent to a jaw element holder that is used to facilitate coupling of the first and second jaw element to the main body, and then later be released from the first and second jaw elements after the first and second jaw elements are coupled to the main body. The use of the jaw element holder avoids the need for direct physical contact between the jaw elements and the user, which in turn reduces the risk of contamination of the jaw elements. The holder of Jennings/Smith and Hamilton are integral pieces of the device, and although the respective holders help coupling of the first and second jaws to the main body, they are not released thereafter because of being integral with the device. For these reasons, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        02/14/2022

/WADE MILES/Primary Examiner, Art Unit 3771